Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 15 is objected to because of the following informalities: 
In claim 15, line 4, “a cell-specific evaluation device” should be --the cell-specific evaluation device-- to avoid creating another antecedent basis
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 13, the claim recites “wherein the second excitation frequency is selected to differ from the first excitation frequency.” However, the claim depends on claim 9 which recites “determining diagnostic information based on a comparison of the first impedance value with the second impedance value.” According to specification [0056], “a corrective factor” can be determined (S12), by comparing the first impedance Zext at frequency f1 with the second impedance ZSCM at f1 (S11). That is, for the comparison to be meaningful, the first and second impedances should be measured with respect to the same frequency (f1), based on a general understanding that an impedance of a battery cell is frequency-specific. 
Here, claim 13 requires the first frequency to differ from the second frequency. The result would be to compare Zext corresponding to a first frequency with ZSCM corresponding to a second frequency different from the first frequency, and to determine the diagnostic information, such as the correction factor, from the comparison. However, no details of determination of the diagnostic information based on the comparison as in claim 13 is disclosed in the specification to show that the applicant has possession of the claimed feature, i.e., regarding how to determine the diagnostic information based on a comparison of Zext corresponding to a first frequency with ZSCM corresponding to a second frequency different from the first frequency; and what the diagnostic information looks like. The specification [0061] merely repeats the statement of comparison and validation of ZSCM (at step S5a) without relevant details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 9-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over van Lammeren et al. (US 20120310562 A1; cited in IDS; hereinafter “van Lammeren”) in view of Cattin et al. (US 20140315047 A1; cited in IDS; hereinafter “Cattin”).

Regarding claim 9, van Lammeren teaches a diagnostic method for an electrochemical energy storage cell (i.e., “monitoring battery cells”; see Abstract), the method comprising: 
modulating, at a first excitation frequency, a first electric current occurring due to an electrical connection between the energy storage cell and a central load (i.e., “The voltage/current source can be … via the drive current of a traction motor of an electric car employing the battery pack”; see [0029]; “the pack current is modulated by modulating the motor current with a desired frequency”; see [0057]); 
measuring a modulated electric current resulting from the modulating of the first electric current (i.e., “pack current for use in characterizing an impedance characteristic of the cell being measured”; see [0030]); 
measuring a first electric voltage present on the energy storage cell (i.e., “measures cell voltage”; see [0030]); 
determining a first impedance value based on the modulated electric current and the first electric voltage (i.e., “providing cell voltage and pack current for use in characterizing an impedance characteristic of the cell being measured”; see [0030]); 
modulating, at a second excitation frequency, a previously known second electric current occurring due to an electrical connection between the energy storage cell and a predefined cell-specific load (i.e., “injects current into individual ones of the plurality of battery cells, separately from other cells, such as by selectively coupling (e.g., cyclically) a cell balance or other type of circuit across each cell”; see [0022]; “an injection of a predefined current into the battery cell for impedance measurement”; see [0026]); “The voltage/current source can be… under the control of a measurement system (e.g., a sine wave generator)… at any desired frequency”; see [0029]); 
measuring a second electric voltage present on the energy storage cell (i.e., “measures cell voltage”; see [0030]); 
determining a second impedance value based on the previously known second electric current and the second electric voltage (i.e., “providing cell voltage and pack current for use in characterizing an impedance characteristic of the cell being measured”; see [0030]); 


van Lammeren does not explicitly discloses:
determining diagnostic information based on a comparison of the first impedance value with the second impedance value; and 
outputting the diagnostic information.
BUT Cattin teaches:
determining diagnostic information based on a comparison of separately determined impedance values (i.e., “compare the value of the impedance that it has itself determined with the value of impedance determined by the microcontroller 31. The computer 52 can then determine a level of reliability of a measurement of impedance obtained”; see [0085]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify van Lammeren in view of Cattin, to determine diagnostic information (such as a level of reliability) based on a comparison of the first impedance value with the second impedance value; and output the diagnostic information, as claimed. The motivation would be to provide the level of reliability of the measured impedance for the battery control system to react accordingly (such as adjusting the sampling rate or recalibrating the measuring system).

	Regarding claim 10, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).
	 van Lammeren does not explicitly discloses:
wherein the diagnostic information is taken into account in the context of at least one future measurement of an electric voltage occurring on the energy storage cell due to the electrical connection of the energy storage cell with the predefined cell-specific load.
However, it is well-known to take corrective or reactive actions according to the level of reliability of measurements, such as adjusting the sampling rate or recalibrating the measurement system to make future measurements more reliable. It would have been obvious to one of ordinary skill in the art at the time the application was filed to take into account the diagnostic information in the context of at least one future measurement of an electric voltage occurring on the energy storage cell due to the electrical connection of the energy storage cell with the predefined cell-specific load, as claimed. The motivation would be to help obtain more reliable measurements.

	Regarding claim 11, van Lammeren further teaches:
wherein at least one of the first electric current and the first electric voltage is filtered with respect to the first or second excitation frequency (i.e., “Band-pass filters are used to eliminate unwanted signals (e.g., noise and distortion) before they can reach amplitude-and-phase meters”; see [0028]; see, also, various LPFs and DFTs in FIG. 1).

Regarding claim 12, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s).
van Lammeren does not explicitly discloses:
wherein the second excitation frequency is selected to be equal to the first excitation frequency, and the previously known second electric current occurring due to the electrical connection of the energy storage cell with the predefined cell-specific load is not modulated until the first electric current occurring due to the electrical connection of the energy storage cell with the central load already has been modulated.
However, as indicated in FIG. 5 of Cattin, the impedance value is specific to a corresponding frequency. A meaningful comparison of impedances measured by different methods should be the comparison with respect to a same frequency. Also, the different measurements in van Lammeren involves different drive current sources (motor vs. controlled injection) using the same measuring circuits. It would have been obvious to one of ordinary skill in the art at the time the application was filed to select the second excitation frequency to be equal to the first excitation frequency, and not to modulate previously known second electric current occurring due to the electrical connection of the energy storage cell with the predefined cell-specific load until the first electric current occurring due to the electrical connection of the energy storage cell with the central load already has been modulated, as claimed. The motivation would be to make a meaningful comparison by selecting the same frequency, and to avoid interference between different drive current sources by performing the different measurement methods at separate times.

Regarding claim 14, the claim recites the same substantive limitations as claim 9 in term of the method involve ed and is rejected using the same teachings. Note that the controller and the cell-specific evaluation device are implied or would have been obvious in view of “system 100” of van Lammeren (see and FIG. 1 and corresponding text), so as to help effectively executing the underlying methods

Regarding claim 15, van Lammeren further teaches:
a central current measuring assembly configured to measure the first electrical current occurring due to the electrical connection of the energy storage cell with the central load (i.e., “ADC 130 measures… pack current”; see [0030]); and 
a cell-specific evaluation device (i.e., “pack controller 140”) configured to determine the second impedance value based on the previously known second electric current and the second electric voltage (i.e., “In some implementations, the pack controller 140 further measures/detects cell impedance at low frequencies using the outputs of the second low-pass filters 124 and 134. In such implementations, the impedance is calculated by taking the amplitude and phase of the voltage- and current measurements and dividing them”; see [0032]; note that the pack controller 140 is cell-specific because it can determine a cell impedance; see, also, FIG. 4 where cell-specific measurements is fed by a mux 464 to the pack controller 140); 
wherein the central current measuring assembly is designed to output an amplitude of the first electric current occurring due to the electrical connection of the energy storage cell with the central load to the cell-specific evaluation device (i.e., “the pack controller 140 … taking the amplitude and phase of the voltage- and current measurements and dividing them”; see [0032]), and the cell-specific evaluation device is designed, additionally to the second impedance value, to further determine the first impedance value based on the amplitude of the first electric current output by the central current measuring assembly and  an amplitude of the first electric voltage (see [0032]; note that both impedances are measured by the same circuits with different drive current sources as indicated in [0029]).

Regarding claim 16, van Lammeren further teaches an electrical energy storage cell (i.e., cell 121; see [0033] and FIG. 1) and a diagnostic system (see the rejection of claim 14 above).

Notes
5.	Claim 13 distinguishes over the closest prior art of record as discussed below.
	Regarding claim 13, the closest prior art of record fails to teach the features: “wherein the second excitation frequency is selected to differ from the first excitation frequency, and the previously known second electric current occurring due to the electrical connection of the energy storage cell with the predefined cell-specific load is modulated simultaneously with the modulation of the first electric current occurring due to the electrical connection of the energy storage cell with the central load,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.
	Note that van Lammeren teaches measuring/determining impedance via voltage and current measurements at various frequencies in the range of mHz to kHz (see [0039]). However, there is no teaching or suggestion to determine diagnostic information based on comparison of impedance values determined for different frequencies by different driving sources (loads) as claimed.

Response to Arguments
6.	The objections to the claims have been considered. However, there is a remaining issue of informality as indicated in the claim objections above.

7.	The objections to the drawing have been withdrawn in view of the amendment.

8.	Regarding the issue of 35 USC 112(a), Applicant argued: Fig. 4, for example, illustrates a second embodiment in which the first and second frequencies are different from each other. See ¶[0057]-¶[0061]. These paragraphs describe the operation of the method where the first and second frequencies are different. Thus, the embodiment described in claim 13 is supported by the specification.
	It is respectfully submitted that  the specification only generally discloses comparing the impedances of different frequencies (see [0061]) “to validate the measured cell-specific impedance ZSCM.” But it does not teach how to determine “diagnostic information” based on the comparison (the claimed features). There is also  no discussion of what the “diagnostic information” is and how it is determined, other than mere statement about validating the measured impedance based on the comparison of impedances of difference frequencies. Accordingly, one skilled in the art will not be conveyed that the inventor(s), at the time the application was filed, had possession of the claimed invention.

9.	The rejections under 35 USC 112(b) and (d) have been withdrawn in view of the amendment.

10.	Regarding rejections under 35 USC 103, Applicant argued: Van Lammeren only discloses an impedance-measurement circuit that determines multiple impedances over multiple frequencies. See, e.g., ¶[0055]. In contrast to van Lammeren, Cattin discloses only one frequency and only one impedance value of interest. Moreover, instead of having one impedance-measurement circuit determine the multiple impedances, Cattin discloses that it relies on multiple different devices making determinations of the same impedance to determine the reliability of the measurements. See, e.g., ¶[0085]. Van Lammeren, however, does not express any concern for, or steps to ensure, the reliability of the measurements. Further, since van Lammeren is concerned with multiple impedance values over multiple frequencies, Cattin's disclosure of only evaluating the reliability of one impedance value at one frequency would not be useful to the intended operation van Lammeren's device. Therefore, one of ordinary skill in the art would not have looked to Cattin to modify the disclosures of van Lammeren as suggested in the Office Action. In view of the foregoing, Applicant submits that claim 9 is patentable over the cited references.
	It is respectfully submitted that van Lammeren teaches impedance measurements over multiple frequencies, as acknowledged by Applicant. Therefor it is capable of impedance measurement for a single frequency. Although van Lammeren does not concern the reliability of the measurements, Cattin's concern for the reliability of the measurements would teach and motivate one skilled in the art to check the reliability of measurements in van Lammeren, so as to make appropriate adjustments or remediations when the reliability is unacceptable.
	Cattin relies on a microcontroller and a computer separately for determining impedances at the same frequency, so as to compare the separately determined impedances and then to determine a level of reliability of the measurements. Similarly, van Lammeren teaches determining impedances by a drive current of a traction motor of an electric car and by cyclically coupling a cell balance or other type of circuit across a cell. Obviously, the impedances measured by both devices (or methods) in van Lammeren at the same frequency can be compared, as Cattin taught, to determine a level of reliability of the measurement. The fact that Cattin only requires measurements at the same single frequency is not an issue, because one representative frequency can be selected for the purpose of comparison and reliability determination; or the technique of Cattin can be applied to multiple frequencies respectively for multiple comparisons to derive an overall indication of the reliability of the measurements. Cattin does not explicitly teach against such practices. Checking the reliability of impedance measurements is a diagnostic feature consistent with, and beneficial to, the normal operation (i.e., impedance measurements) of van Lammeren.
	Accordingly, van Lammeren is capable of measuring impedances by different devices (or methods) at a frequency and Cattin provides the teaching and motivation to compare the measurements and determine a level of reliability. It is reasonable to modify van Lammeren in view of Cattin for the features of claim 9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN C KUAN/Primary Examiner, Art Unit 2857